                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                              3:17-cv-624-RJC

JONATHAN FINCHER,                          )
                                           )
             Plaintiff,                    )
                                           )
       v.                                  )
                                           )          ORDER
NANCY A. BERRYHILL,                        )
Acting Commissioner of                     )
Social Security Administration,            )
                                           )
             Defendant.                    )
__________________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney’s

Fees Pursuant to the Equal Access to Justice Act (“EAJA”) and Supporting

Memoranda, (Doc. Nos. 20, 21, 24), as well as the Commissioner’s Response in

Opposition, (Doc. No. 23).

      EAJA provides that the prevailing party in a civil action against the United

States is entitled to attorneys’ fees when the United States’ position was not

substantially justified and there are no special circumstances making an award

unjust. 28 U.S.C. § 2412(d)(1)(A). Plaintiff is the prevailing party in this litigation,

as when the Court remands under Sentence Four of 42 U.S.C. § 405(g), the plaintiff

is the prevailing party. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

      The Commissioner has the burden of showing that her position was

substantially justified. United States v. 515 Granby, LLC, 736 F.3d 309, 315 (4th

Cir. 2013). Substantial justification does not require the Commissioner’s position to

be correct, but such a position may be substantially justified if a reasonable person


                                           1

        Case 3:17-cv-00624-RJC Document 25 Filed 11/10/20 Page 1 of 4
could think it correct. See Pierce v. Underwood, 487 U.S. 552, 566 n.2 (1988). A

claim for attorneys’ fees may be defeated by the Commissioner by showing that her

position had a reasonable basis in both law and fact. Id. at 565–66.

      To determine whether the Commissioner’s position in a case was

substantially justified, the Court must “look beyond the issue on which the

petitioner prevailed to determine, from the totality of the circumstances, whether

the [Commissioner] acted reasonably in causing the litigation or in taking a stance

during the litigation.” Roanoke River Basin Ass'n v. Hudson, 991 F.2d 132, 139 (4th

Cir. 1993). In making this determination, “it is appropriate to consider the

reasonable overall objectives of the [Commissioner] and the extent to which [her

position] departed from them. Id.

      Plaintiff here alleges that Defendant’s position was not substantially

justified, not by citing a particular issue in the Defendant’s conduct or argument,

but rather by arguing that the burden of proof is on the Defendant to show that the

Defendant’s position was justified. (Doc. No. 21 at 3.) Defendant replies that her

position was substantially justified because the Court’s order was based on a new

and binding precedent that was issued after Defendant had filed her argument in

this case. (Doc. No. 23 at 5–6.) Plaintiff rejoins that the Court’s decision was based

on principles that preceded the new binding precedent, and additionally that the

Court did not reject Plaintiff’s second unaddressed argument to which Defendant

has not offered a justification. (Doc. No. 24 at 4–5.)

      As stated in the Order, this Court based its decision to remand on the failure

of the Administrative Law Judge (“ALJ”) to identify and question the Vocational


                                           2

        Case 3:17-cv-00624-RJC Document 25 Filed 11/10/20 Page 2 of 4
Expert (“VE”) about apparent conflicts between the VE and the Dictionary of

Occupational Titles (“DOT”). (Doc. No. 18 at 6.) The ALJ did not identify the

conflict between limiting Plaintiff to performing routine tasks with simple

instructions, and determining that the Plaintiff could perform jobs requiring a DOT

Reasoning Level of 2. (Id.) However, the Order pointed out that prior to a recent

Fourth Circuit Case (issued after parties presented their arguments), this Court

had held that such ALJ findings did not conflict: jobs requiring an individual to

carry out simple instructions had been considered “consistent with a DOT reasoning

level of either 2 or 3,” and therefore this Court had found that “no apparent conflict

exists between Reasoning Level 2 jobs an a limitation to no more than short simple

instructions.” (Id. at 7–8, citations omitted.) However, the Order then explained

that “[r]ecently . . . the Fourth Circuit has spoken on the issue and held that an

apparent conflict exists between a limitation to short, simple instructions and a

need to carry out detailed but uninvolved instructions jobs (as found in jobs

requiring Level 2 Reasoning),” such that “in light of new, binding precedent” the

Court would order remand in this case. (Id. at 8, citing Thomas v. Berryhill, 916

F.3d 307, 313–14 (4th Cir. 2019), as amended (Feb. 22, 2019).) This Fourth Circuit

case that made these changes was issued several months after the parties in this

case filed their arguments. “Given that Western District judges had repeatedly

ruled in the Commissioner's favor, it is difficult to find that the Commissioner's

position was unjustified.” Thomas v. Saul, 816 F. App'x 835, 838 (4th Cir. 2020).

      Plaintiff’s next argues that while the Court remanded on point one, the Court

did not reject Plaintiff’s second argument that the ALJ failed to sufficiently explain


                                           3

        Case 3:17-cv-00624-RJC Document 25 Filed 11/10/20 Page 3 of 4
              the Plaintiff’s ability to perform two-hour tasks given Plaintiff’s moderate

              limitations in concentration, persistence, or pace. (Doc. No. 24 at 4–5; Doc. No. 18

              at 6.) The Court did observe that while it was remanding on the first issue, “the

              ALJ should further note Plaintiff’s other objections to his decision upon

              reconsideration.” (Doc. No. 18 at 9.) However, the Court has reviewed the record

              and finds that Defendant’s arguments and actions on this issue were substantially

              justified. Plaintiff’s objections notwithstanding, Defendant argued that the ALJ did

              explain the basis for the finding that Plaintiff could perform two-hour tasks by

              relying on doctor testimony as to Plaintiff’s ability to perform simple routine

              repetitive tasks. (Doc. No. 16 at 7, citing Tr. 27–28, 119, 122–125, 137–143.)

              Whether or not these arguments would have prevailed, this Court finds that the

              Defendant was substantially justified in taking the stance that she did.

                      As a result, the Court finds that the Commissioner’s position in this litigation

              was substantially justified, and needs not address whether the fees Plaintiff seeks

              would have been reasonable. The Court denies Plaintiff’s Motion for Attorney’s

              Fees.

                      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Fees under the

              Equal Access to Justice Act, (Doc. No. 20), is DENIED.

                      SO ORDERED.



Signed: November 10, 2020




                                                          4

                        Case 3:17-cv-00624-RJC Document 25 Filed 11/10/20 Page 4 of 4
